Russell, J.
The facts in this case bring it squarely within the rule stated in the headnotes, which we quote from the decision in the case of Bank of the University v. Tuck, 101 Ga. 104 (28 S. E. 168). It appears from the record that the plaintiff in error has fully paid the note, and it is indeed, as he insists, a hardship that he. is compelled to pay the note the second time. However, the rule is well settled that the maker of a note who pays it to any' *235other person than the holder does so at his peril. There does not appear in the ease any proof that Heyward & Company, the original payees of the note sued on, were the agents of the Savannah Trust Company, the holder of the note. When Edwards made each payment upon his note it was' his duty to himself to have seen that Heyward & Company had the note, and that the payments were properly credited upon it, and when he made the final payment he should have demanded the surrender of the note. If he had done this he would have ascertained that before its maturity the note had been transferred as collateral to the Savannah Trust-Company, and he would thus have been saved having to pay it a second time. While the hardship of having to pay a note the second time is very great, one who does not exercise sufficient care to ascertain whether the person to whom he is paying the money really owns the note or not can not complain of the result of his own carelessness.
It developed upon the trial that almost all of the testimony of T. S. Heyward was without any probative value whatever. His testimony certainly did not establish the fact that he was authorized to collect the note as agent for the Savannah Trust Company, nor even establish that it was the custom of the Savannah Trust Company to permit its debtors to collect notes placed with it as collateral; for the witness who testified to this point, in his first answer upon cross-examination, stated that he did not know, of his own personal knowledge, anything he had testified to. The chief complaint of the plaintiff in error is as to the exclusion of his own testimony. This testimony merely showed payment in full on his part to the original payees of the note, but there was nothing in his testimony which was relevant so far as the Savannah Trust Company, the plaintiff in this case, was concerned. As to the Savannah Trust Company the payments to Heyward & Company were entirely irrelevant. It is perhaps true that the court ruled out this testimony at too early a stage in the trial. If subsequently evidence had been tendered which would show that Heyward & Company were still the owners of the note at the time that the payments were made, or if there had been any proof that Heyward & Company were authorized to collect the note in behalf of the Savannah Trust Company, this ruling would have been error. But since there was no such evidence, the ruling did not harm the defendant or afford him any ground for complaint.
*236This note appears to have been twice transferred, — first by Hey-ward & Company to the Electric Fertilizer Company, and thereafter by that company as collateral to the Savannah Trust Company. Without the production of the note the maker was not required to pay Heyward & Company, for, as he knew, the note was negotiable.
There was no error in directing the verdict for the plaintiff.

Judgment affirmed.